Citation Nr: 1219296	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-47 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from February 1982 to February 1994, with almost 121/2 years of prior active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the notice of disagreement with respect to the issue on appeal (received at the RO in June 2009), the Veteran raised a claim for service connection for a left shoulder disorder.  In this regard, the Board acknowledges that service treatment records (STRs) reflect medical care for a rash on the Veteran's left shoulder following a bug bite and that post-service medical records reflect treatment for arthritis of his left shoulder.  However, STRs also reflect multiple episodes of treatment for right shoulder pain.  Neither the claim for service connection for a left shoulder disability, nor the issue of entitlement to service connection for a right shoulder disability, has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over either issue.  The claim for service connection for a bilateral shoulder disability is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a cervical spine disorder.  At the outset, the Board acknowledges the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations stipulate that, upon the submission of a substantially complete application for benefits, VA has an enhanced duty to notify a claimant of the information and evidence needed to substantiate a claim and to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (e.g., arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In the current appeal, the Veteran contends that he has a cervical spine disorder that is due to his time on active duty.  Specifically, he believes that he injured his back during service and has experienced pain since then.  The RO denied the Veteran's claim on the basis that there was no evidence of record to suggest an etiological link between any current cervical spine disability and service.

Service treatment records are silent as to any complaints of, or treatment for, cervical spine pathology, although he was seen for complaints of low back and right shoulder pain (as well as for a left shoulder rash following a bug bite).  The October 1993 separation examination demonstrated a normal spine and musculoskeletal system.  He responded "Yes" when asked if he experienced painful joints; however, medical review at the time indicated that he complained of problems in his right shoulder, not his cervical spine.  He was first treated for neck pain in June 2008, when he underwent MRI study that revealed degenerative joint disease of the cervical spine.  Since then, he has continued to seek neck treatment.

Pursuant to the instant claim, the Veteran underwent VA examination in October 2008.  At that time, he complained of first developing neck pain in service that has continued to the present.  He stated that he experienced constant pain across the back of his neck.  Physical examination revealed a normal neck with a normal neurological evaluation, although range of motion was limited by pain.  The examiner referred to the June 2008 MRI study in diagnosing the Veteran with degenerative disc disease of his cervical spine.  However, the examiner failed to offer any opinion as to whether it is at least as likely as not that disorder is etiologically linked to his time on active duty. 

Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311 & Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although it appears that the October 2008 VA examiner attempted to conduct an evaluation of the Veteran's physical condition at the time, the VA examiner did not provide an opinion as to whether the diagnosed degenerative disc disease of the Veteran's cervical spine was related in any way to his service.  Because the VA examiner did not provide a well-reasoned medical nexus opinion concerning a direct relationship between the degenerative disc disease of the Veteran's cervical spine and his service, the Board finds that the October 2008 VA medical opinion is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2011) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Of particular importance to the Board in this matter is the fact that the Veteran has competently asserted that he sustained a pertinent injury in service and has experienced neck pain since then.  Accordingly, a remand is required.

In view of the foregoing, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim for service connection for a cervical spine disorder.  

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his cervical spine problems.  The claims file, including a complete copy of this Remand, must be made available to, and reviewed by, the examiner.  A notation should be made in the examination report that this review has taken place.  All necessary testing, including radiographic films, should be conducted, and all pertinent pathology found on examination should be annotated in the evaluation report.  

For any cervical spine disorder diagnosed on examination, the examiner must opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such diagnosed disability had its clinical onset in service or is otherwise related to his active duty.  In answering this question, the examiner should address the Veteran's competent reports of having experienced neck pain since service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he must resort to speculation to render the requested opinion, he must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with this Remand and the questions presented herein.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the claim for service connection for a cervical spine disorder.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and afforded appropriate time to respond before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be 





(CONTINUED ON NEXT PAGE)
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


